DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Blood circuit (2, fig. 1), blood purifier (dialyzer 3), setting device (undefined; touch panel M is alternate), control device, calculating device, changing device, and switch part (W, Figs 3 and 5) all in claim 1; and piece of equipment in claim 5. Information in parenthesis identifies corresponding disclosed element. Also the “a sensor that detects an amount of liquid delivered to the blood circuit and an amount of water removed from the blood circuit” in claim 17 ([0054] describes it as a sensor or the like, but provides no structural details).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 9, 13, 14, 16-18, 20-24 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “setting device, control device, calculating device, and changing device,” all in claim 1, and the sensor in claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. They are illustrated as boxes with labels in fig. 1. They also appear to be buttons on a touch panel M, and do not give any details of their structure linked to the claimed functions. Unclear if these are actual tangible devices, software segments, or simply process steps. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	In the following paragraph:
	Claims 17,18, 20 and 29 recites “an amount of liquid” and “an amount of water removed from blood,” which has antecedents in claim 1 from which they depend. Are these amounts different?
	Claims 29 and 30: “an amount of water removed from the blood” and the “rate of removal …”: since the water is removed by a pump, wouldn’t these two be the same, i.e., amount = rate X time? Or, how these are considered separate parameters? Dry weight of the patient makes no sense.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-6, 9, 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims do not add any further structure to claims, but simply recites variable amount as a parameter related to the body and the capability for inputting them, or process steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 9, 13, 14, 16-18, 20-24 and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and arithmetic steps without significantly more. The claim(s) recite(s) setting device and control device whose functions are recited in the abstract, without providing any additional structure to these devices. A restartable blood treatment that was suspended is an abstract idea without any apparatus linked to it. The calculating device and the changing device are described as capable of doing arithmetic (calculating the change in body weight), and do not include any structure or anything significantly more than the abstract idea. This judicial exception is not integrated into a practical application because restarting a treatment after suspension is a decision by the patient or the physician. Determining the loss or gain of weight of a patient is a simple subtraction step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the blood treatment apparatus recited in the claim is well-known and routinely used. The dependent claims only add to further process steps, capabilities, and causes of gain or loss of body weight.
The newly added limitation only adds to the judicial exception. The amount herein is amount added by infusion or removed by ultrafiltration, which are directly determinable by routine volume or mass measurements, and there is nothing more than arithmetic to calculate in them.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9, 13, 14, 16-18, 20-24 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/695584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference anticipate or make obvious the instant claims, the difference being the calculating and the changing devices, which appear to be no more than the control device and the display recited in the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9, 13, 14, 16-18, 20-24 and 29-32 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tonelli et al (US 2012/0095381, with further evidence from Wilt et al (US 2017/0143886).
As seen in the abstract and figures, Tonelli teaches a dialysis system with an ultrafiltration device, blood and dialysate circuits, infusion line (17), and a programmed controller, with user interface [0101]. In fact, Claims 87-88 of Tonelli substantially teach the claimed invention. The “parameter” in claim is the ultrafiltration rate, which Tonelli sets in claim 88.	

    PNG
    media_image1.png
    680
    520
    media_image1.png
    Greyscale

Regarding the setting, calculating and changing devices, while applicant has no particular disclosure regarding their structures, Tonelli has the controller which does all these functions, or capable of doing them. There is nothing in applicant’s disclosure to believe that the control device, the changing device, the setting device and the calculating device are separate structural units, but simply functional parts of a controller (like a computer.) 
Regarding entering patient weight, and other treatment parameters, see [0011]-[0017]. [0103] teaches a starting key (or a “switch part”.)  These paragraphs teach the setting, calculating and change functions as claimed. [0035] Paragraphs [0021]-[0026] teaches ultrafiltration control, optimize weight loss efficiency during dialysis, and takes into account conditions of the patient at start and changing patient and machine conditions during, dialysis. Paragraphs [0027] - [0028] teaches various parameters that affect ultrafiltration, and that the controller can detect and adjust depending on historical data and blood compositions to optimize the process. Further, [0029] teaches prospective setting of treatment parameters. [0060], [0068] and [0111] teach changing several parameters. In [0038] plurality of optimal operating conditions are calculated. See also the example of HF/HDF treatment process described in [0100]-[0131].
	Thus, if not anticipated, these teachings show to one of ordinary skill in the art that Tonelli device has the means and is capable of all the functions recited in the means plus function language of the claims.
	Discontinuing and restarting treatment is a decision making step by the patient or the physician, and is not a patentable limitation. Nonetheless, Tonelli teaches in [0026], changing patient conditions, system capable of handling factors that change without notice [0028], and historical patient records in [0099], which is evidence that repeated treatments are conducted. Thus, this function is anticipated in Tonelli.
Suspension (and pausing) of treatment and restarting is also known in the art as shown by Wilt, [0837], [1126], [1135], [137], and [1141], which teaches various reasons for suspension or pauses, and how adjustments are done during or after them. See [0181] and [1082] describing the suspension and restart of dialysis in Wilt. It would have been obvious to one of ordinary skill in the art to use the teaching of Wilt in the teaching of Tonelli to have a pause function, if or when a pause in the procedure is needed.
	Dependent claims do not add any further structure, except claim 5, which has an inputtable device (weight machine).  Tonelli implicitly has a weighing machine because it teaches about weight differences. It is also common to have a weigh scales associated with dialysis treatment systems to ascertain the weight of the patient undergoing dialysis.
	The sensor in claim 17: UF flow sensor, [0055]; and the peristaltic (metering) pumps. Other claims only recite capabilities of reasons for the weight gain or loss, which are not patentable.
Claim(s) 1, 3-6, 9, 13, 14, 16-18, 20-24 and 29-32 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilt et al (US 2017/0143886).
Wilt teaches a dialysis system as shown in figures 2A and 3A.

    PNG
    media_image2.png
    511
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    562
    857
    media_image3.png
    Greyscale

Box 143 in the figures details a balancing circuit for dialysate which includes pump 35, an ultrafiltration pump as claimed and disclosed by the applicant. See [0336] and fig. 5. 
Figure 61 copied herein teaches the computer systems in Wilt, which is self-explanatory:

    PNG
    media_image4.png
    492
    792
    media_image4.png
    Greyscale

See [0837] for details of the computer system, including redundant control buttons, etc. Processors can execute instructions and operate on data including hemodialysis process from the past or present, fail safe operation including suspension, and resumption. [0849] teaches termination and restarting of the process. Taking or entering weight – [1071]. [1124] teaches ultrafiltration process and how the weight is used to control. [1026]: System controller adjusts the UF pumping rate to account for planned periodic pauses. Detailed weighing or weight monitoring and control of UF and other functions in [1143]. Automatically record weight and blood pressure – [1187]. Setting target weight – [1201]. Weight monitored throughout – [1203]. Displays – [1204]. Details displayed: [1205]. Weigh scales are implied if not explicitly stated.
Paragraphs [1081], [1082], [1097] and [1113] teach the pause and restart functions with buttons, which is same as or similar to what is claimed. Particularly, claim 6 recites “if the blood purifier or the blood circuit is exchanged [meaning, replaced] at restart,” about which case Wilt teaches replacing components and a priming step in [1082]. The resume state returns the system into the history within that state – meaning, resume the operation prior to the pause. See [1113] and fig. 73D. 
The returning the prior state implies, or at the least makes obvious to one of ordinary skill, an accounting with adjustment for the changes that happened during such pause. See for further evidence, weight based adjustments in [1124] and [1131], including urinary fluid losses or gains (such as, consumption of liquids, infusions, or gastrointestinal loss (defecating or vomiting) or passing urine.) Also see [1126] for adjustments during planned periodic pauses.
While Wilt does not recite the functional elements claimed in identical language, it is capable of performing the functions claimed. 
Applicant’s claims recite the switch part for the pause and restart, the setting device as setting the parameters, calculating device calculates the amount of changes, and changing device makes the changes in parameters as calculated. Wilt clearly does all these functions with the computer and user interface. See figures 70-80.
Regarding the sensor in claim 17, this appears to be the net flow detection including ultrafiltration, which the Wilt systems detects and measures. The sensor can be the weigh scales, metering pumps [0323], or the various sensing and measuring taught in [1089] – [1094] which describes the dialysis process in detail.

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. The robotic arm case was addressed in the interview. They are addressed in the rejection. Particularly, teaching of Wilt is strong on the pause and resume function claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777